United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41042
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR MANUEL ORTIZ-ARELLANO,
                                    Defendant-Appellant.

                             * * * * * *
                         Consolidated with
                            No. 03-41114
                             * * * * * *

UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR MANUEL ORTIZ-ARELLANO,
also known as Jose Ramos-Ochoa,
also known as Antonio Aguilar-Ochoa,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-03-CR-153-ALL
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 03-41042 c/w
                         No. 03-41114
                                -2-

     Victor Manuel Ortiz-Arellano contends for the first time on

appeal that the aggravated felony enhancement found in 8 U.S.C.

§ 1326(b) is unconstitutional under Apprendi v. New Jersey, 530

U.S. 466, 490 (2000).   He concedes that this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but asserts that Almendarez-Torres has been called into

doubt by Apprendi v. New Jersey, 530 U.S. 466 (2000).    See United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).    He seeks to

preserve the issue for possible Supreme Court review.   The

judgment of conviction is AFFIRMED and the district court’s

judgment for revocation of supervised release is also AFFIRMED.